ON MOTION

ORDER

The parties move to voluntarily dismiss these appeals.
On December 16, 2008, this court stayed briefing pursuant to 11 U.S.C. § 362 due to Jennifer Long’s pending bankruptcy petition. Long informs the court that the United States Bankruptcy Court for the Central District of California has dismissed the bankruptcy case.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. .The stay is lifted, the appeals are reactivated, and the appeals are dismissed.
(2) Each side shall bear its own costs.